UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6214


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONTELLO MARQUETTE HOOD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:10-cr-00707-JFA-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Montello Marquette Hood, Appellant Pro Se. William Kenneth Witherspoon, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Montello Marquette Hood appeals from the district court’s order granting his motion

for reconsideration of its prior order denying his 18 U.S.C. § 3582(c)(1)(B) motion. * We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Hood, No. 0:10-cr-00707-JFA-1

(D.S.C. July 17, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
         Although the district court granted Hood’s motion, the reduction granted by the
court did not reduce his sentence to the full extent he requested.

                                            2